Citation Nr: 0612098	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypothyroidism. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to July 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA), which granted service 
connection for hypothyroidism with an evaluation of 10 
percent.  
The veteran requested a Board hearing in August 2004, but 
withdrew this request in October 2004.  


FINDING OF FACT

The veteran's hypothyroidism requires continuous medication, 
but is not shown by competent medical evidence to result in 
fatigability, constipation, mental sluggishness, muscular 
weakness, mental disturbance, weight gain, cold intolerance, 
cardiovascular involvement, or bradycardia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In the present appeal, the appellant 
was provided with notice of the type of information and 
evidence needed to substantiate his service connection claim 
for hypothyroidism in letters dated in December 2002 and in 
May 2003 from the RO.  The letters enumerated evidence 
received by VA; informed the veteran of evidence VA would 
reasonably seek to obtain (such as medical records, 
employment records, or records from other federal agencies); 
and informed him of information and evidence for which he was 
ultimately responsible (including enough information about 
records so that VA can request them from the person or agency 
that has them).  VA, in effect, asked the veteran to provide 
any evidence that pertains to his claim.  The letters 
provided the veteran with VCAA notice prior to issuance of 
the July 2003 rating decision.  However, the letters did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the appellant's 
claim for hypothyroidism be granted.  In a July 2003 rating 
decision, the RO granted service connection for 
hypothyroidism; and the issue on appeal concerns the 
appellant's claim of entitlement to an increased rating for 
this now service-connected disability.  

Even though the RO letters did not include adequate notice of 
what was needed to establish a disability rating and an 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, the Board observes that the two VCAA notices were 
properly tailored to the application for the original request 
for service-connected benefits.  As stated above, the RO 
awarded service connection for hypothyroidism in the July 
2003 rating decision and assigned an initial 10 percent 
disability rating effective October 26, 2002 (the date of 
claim).   Therefore, the December 2002 and May 2003 letters 
served its purposes in that it provided section 5103(a) 
notice to the appellant; and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess v. Nicholson, No. 01-1917, 
slip op. at 19 (U.S. Vet. App. March 3, 2006) (Hartman, No. 
O2-1506).   

In the appellant's August 2003 notice of disagreement (NOD) 
he took issue with the initial 10 percent disability rating 
and is presumed to be seeking the maximum benefit available 
under the law. Id; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, VA was required under 38 U.S.C.A. 
§§ 5103A and 7105(d) to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  As in the instant case, a claimant may 
disagree with the assigned rating by filing an NOD.  Under 
38 U.S.C.A. § 7105, "where the claimant...files [a timely NOD] 
with the decision of the [RO], the [RO] will take such 
development or review action as it deems proper under the 
provisions of regulations not inconsistent with this title.  
If such action does not resolve the disagreement... the [RO] 
shall prepare a [SOC]."  38 U.S.C.A. § 7105(d)(1).  

In response to the appellant's NOD, the RO properly issued an 
August 2004 SOC which contained the pertinent criteria for 
establishing a higher initial rating, the new issue.   The 
SOC included: (1) a summary of the evidence in the case 
pertinent to the issue with which disagreement has been 
expressed; (2) a citation to pertinent laws and regulations 
and a discussion of how such laws and regulations affected 
the agency's decision; and (3) the decision on the issue and 
a summary of the reasons for such decision.  The Board 
specifically notes the SOC set forth the relevant diagnostic 
code (DC) for hypothyroidism (38 C.F.R. § 4.119, DC 7903 
(2005)), and included a description of the rating formula for 
all possible schedular ratings from 10 percent to 100 
percent.  In a letter accompanying the August 2004 SOC, the 
appellant was notified how to complete his appeal of the 
decision on his claim.  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b), and continued to assist the appellant 
under section 5103A, by informing him of what was necessary 
to achieve a higher initial rating for his service-connected 
hypothyroidism.  Dingess, slip op at. 23-24.  

In addition, the Board observes that the appellant received 
additional VCAA notices in February 2004 and in June 2004 in 
regards to his claim for a higher evaluation for service-
connected hypothyroidism.  

Even though the appellant did not receive a specific VCAA 
notice regarding his request for an increased rating prior to 
July 2003, the Board finds no prejudice to the appellant in 
this case.  The RO reconsidered the appellant's claim for an 
increased rating at the time of the August 2004 SOC and after 
the appellant was provided adequate VCAA notice.  Based upon 
this evidence, the Board finds that the appellant has been 
informed of what was necessary to achieve higher ratings for 
the service-connected disability at issue.

As to the lack of VCAA notice regarding an effective date, 
the Board observes that the appellant was informed of the 
initial effective date for service connection in his July 
2003 rating decision, prior to appellate review.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 16 Vet. App. 183 (2002).  This rating decision 
notified the appellant that the effective date assigned to 
his service-connected disability was the date he filed his 
claim with the VA.  Although the appellant submitted an 
August 2003 Notice of Disagreement to the July 2003 rating 
decision and has pursued this appeal, the Board notes that he 
argued only that he felt his disability rating should have 
been higher and did not specifically reference any 
disagreement with the assigned effective date.  In addition, 
since the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for a higher rating 
for his service-connected hypothyroidism, the Board finds 
that any deficiency in the VCAA notice in this regard does 
not result in any prejudice to the appellant, and as such, is 
harmless error.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the Board observes that the appellant has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of his appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, supra.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, VA treatment 
records, VA examinations, and private treatment records have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  Thus, VA's duty to assist has been fulfilled.  

The veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

B.  Law and Analysis

The veteran is seeking an increased initial evaluation for 
hypothyroidism.  The Board has carefully reviewed the 
evidence and statements made in support of the claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is appropriate.

Under Diagnostic Code 7903, hypothyroidism warrants a 100 
percent rating where it results in cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness; a 60 percent 
rating where it results in muscular weakness, mental 
disturbance, and weight gain; a 30 percent rating where it 
results in fatigability, constipation, and mental 
sluggishness; and a 10 percent rating where it results in 
fatigability, or; where continuous medication is required for 
control.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2005).    

When the evidence of record is considered under regulations 
as set forth above, the Board finds that the veteran's 
hypothyroidism was properly rated at 10 percent disabling. 

In a May 2003 VA examination, the examiner reported a medical 
history of non-Hodgkin's lymphoma, diagnosed in 1992.  The 
veteran was treated with CHOP chemotherapy and radiation, and 
had been followed without any obvious evidence of recurrence.  
Borderline elevation in thyroid-stimulating hormone (TSH) was 
noted in 1999, and he had been followed since that time.  The 
veteran reported that he started thyroid medications in 
November 2002 because his TSH was at 9.  He reported that he 
was feeling fatigue and progressive malaise, and had 
generalized thinning of his scalp hair and 5 to 8 pounds of 
weight gain.  His last TSH was in normal range.  He stated 
that he felt much better since starting Synthroid therapy and 
that he has had basic resolution of all the aforementioned 
symptoms.  A physical examination revealed a well-nourished 
gentleman in no distress.  His extraocular muscles were 
intact; he had no lid lag and no exophthalmos.  He had some 
radiation changes in the neck area.  His thyroid was not 
palpable; there were no thyroid bruits or masses; and there 
was no lymphadenopathy in the neck area.  His tendon reflexes 
were normal and symmetric; his lungs were clear to 
auscultation throughout; his heart showed a regular rate and 
rhythm without murmurs, rubs, or gallops; and there were no 
skin rashes.  The veteran was diagnosed with hypothyroidism 
related to radiation treatment in the neck area for his 
service-connected non-Hodgkin's lymphoma.  The examiner 
stated that the veteran was euthyroid on low dose Synthroid.  
VA treatment records from January 2003 to April 2003 
indicated that the veteran's THS levels had normalized with 
medication.  Thus, the Board finds that the veteran is 
entitled to a 10 percent evaluation where medical evidence 
indicates normal thyroid function with continuous medication.  
See 38 C.F.R. § 4.119, Diagnostic Code 7903 (2005).    

The Board finds the veteran's hypothyroidism does not result 
in fatigability, constipation, and mental sluggishness to 
warrant a higher 30 percent rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2005).  VA treatment records from 
January 2003 to April 2003 and November 2002 treatment 
records from Dr. K.S.L. do not contain any complaints of 
fatigability, constipation, and mental sluggishness.  
Although the veteran reported in the May 2003 VA examination 
that he had fatigue, progressive malaise, and 5 to 8 pounds 
of weight gain, he indicated that these symptoms had resolved 
with medication, which he had started in November 2002.  

The medical record does not show that the veteran's 
hypothyroidism results in muscular weakness, mental 
disturbance, and weight gain to warrant a 60 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2005).  The medical record does not show that his 
hypothyroidism resulted in cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia, and sleepiness to warrant a 100 percent 
evaluation.  Id.  A November 2002 examination by Dr. K.S.L. 
shows that the veteran was active physically and that he 
appeared fit and healthy with normal cardiopulmonary 
examinations.  The May 2003 VA examination reflects a regular 
heart rate and rhythm without murmurs, rubs, or gallops.  

The Board has considered the veteran's own statements in 
support of his claim.  In his August 2003 notice of 
disagreement, and in his August 2004 substantive appeal (VA 
Form 9), the veteran stated that he experienced daily 
depression, and that he was very suicidal.  However, the 
medical evidence does not reflect any complaints, diagnosis, 
or treatment for depression.  The veteran indicated in his 
August 2004 statement that his depression had resolved with 
his thyroid medication.  Moreover, the veteran does not 
exhibit other symptoms listed, in addition to mental 
disturbance, to warrant a 60 or 100 percent evaluation.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903 (2005).    

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's hypothyroidism warrants a higher rating evaluation.  
The appeal is accordingly denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased initial evaluation in excess of 10 percent for 
hypothyroidism is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


